Citation Nr: 0814088	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-30 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to establish legal entitlement to VA death 
benefits.



ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines.

This matter was previously before the Board in June 2006 and 
was remanded for further development.


FINDINGS OF FACT

1.  In an unappealed June 2000 letter determination, the RO 
denied the appellant's request to reopen a claim of 
entitlement to VA death benefits, which was originally denied 
(in May 1987) on the basis of no recognized military service 
with the Armed Forces of the United States.  

2.  Evidence added to the record since the June 2000 letter 
determination is not new, it is essentially cumulative of the 
evidence previously of record and does not provide a 
reasonable possibility of substantiating the claim of 
entitlement to VA death benefits.  


CONCLUSIONS OF LAW

1.  The RO's June 2000 determination is final as to the claim 
of entitlement to VA death benefits.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
June 2000 letter determination and the appellant's claim of 
entitlement to VA death benefits, is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Regarding the claimant's petition to reopen the claim for 
entitlement to VA death benefits, VA satisfied its duty to 
notify as to the claim by means of a January 2007 letter from 
the RO to the appellant.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit pertinent evidence and/or 
information in her possession to the AOJ.  The January 2007 
letter also referenced a previous final denial of a claim for 
entitlement to VA death benefits.  The Board notes that the 
January 2007 letter appears to contain an error as to the 
exact date of the previously denied claim.  However, the 
Board finds this error to be nonprejudical because the 
January 2007 letter substantially complied with the 
requirements of Kent.  Additionally, the January 2007 letter 
informed the appellant that the claim was previously denied 
based on a lack of verified military service of the 
appellant's deceased spouse by the National Personnel Records 
Center (NPRC) and that the appellant must submit evidence 
related to this.  Lastly, the January 2007 letter informed 
the appellant as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), Dingess/Hartman, and Kent.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to her.

Duty to assist

With regard to the duty to assist, the claims file contains 
documents regarding the appellant's deceased spouse's service 
and responses from the U.S. Army Reserve Personnel Center 
(ARPERCEN) (now U.S. Army Reserve Personnel Command 
(ARPERSCOM)).  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed her statements and concludes that 
there has been no identification of further available 
evidence not already of record.  Indeed, the appellant 
submitted a VCAA Notice Response, dated in February 2007, 
indicating that she had no more information or evidence to 
give to VA to substantiate her claim.  The Board has also 
perused the available records for references to additional 
pertinent information, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.

The Board notes that the appellant noted in a statement in 
support of her claim, dated in February 2007, that she could 
not get a "Dr. Certificate" regarding her spouse because 
the hospital in the Philippines informed her that all records 
were destroyed after five years.  As such, the Board finds 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In this regard, the 
RO, as noted in the November 2003 letter determination, found 
that new and material evidence had not been submitted and 
denied reopening the claim.  The November 2003 letter 
decision noted that the appellant had not provided any new or 
different identifying information from that which was 
previous submitted to the U.S. Department of the Army and 
that was the basis for previous negative service 
certification.  Nevertheless, the question of whether new and 
material evidence has been received to reopen each claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to VA death 
benefits was received in 2003.  As such, the amended 
provision is for application in this case and is set forth 
below.  

The Board notes that the March 2007 supplemental statement of 
the case discussed the "old" version (prior to August 29, 
2001) of 38 C.F.R. § 3.156(a) concerning new and material 
evidence.  However, the Board finds no prejudice in 
proceeding with this decision because the appellant was 
informed of the version of 38 C.F.R. § 3.156(a) in effect 
from August 29, 2001 in the May 2004 statement of the case 
and in a January 2007 notice letter.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC), a VA Form 21-
534, in 1986.  The appellant has alleged that her deceased 
husband had certified service with the U.S. Armed Forces of 
the Far East (USAFFE) and recognized Philippine guerrilla 
service during World War II. He died in July 1962.  Using the 
provided identifying evidence, the RO submitted a request to 
verify the appellant's deceased husband's service.  The 
ARPERSCOM responded on a VA Form 70-3101, dated in March 
1987, and indicated that the subject had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  In a letter dated May 7, 1987, the appellant 
was informed that her claim for VA death benefits was denied 
because there was no record that her husband was a member of 
the Philippine Commonwealth Army, USAFFE, inducted into the 
service of the Armed Forces of the United States or that he 
had had recognized guerrilla service.  The appellant did not 
perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  The most recent final denial in this 
case was a June 2000 letter determination which advised the 
appellant that her claim would not be reopened because no new 
identifying information was provided to warrant submission of 
a request for reverification of military service.  The June 
2000 letter informed the appellant of the identifying 
information used when the original application for death 
benefits was filed.  The June 2000 letter also asked the 
appellant to provide the correct information if she noticed 
that any of the identifying information listed in the letter 
was incorrect.  The appellant was provided her rights to 
appeal.  The appellant did not appeal the June 2000 letter 
determination and it became final.  Id. 

The Board will now review the evidence of record at the time 
of the last final denial in June 2000.  Prior to June 2000, 
the record contained a certificate of the appellant's 
spouse's death; a "CERTIFICATION" from the Republic of the 
Philippines (signed by an assistant adjutant general), dated 
in September 1984; a VA Form 21-534; a VA Form 70-3101; a 
joint affidavit, received in August 1989; and correspondence 
from the appellant.  From the available evidence just noted, 
the identifying information for the appellant's husband 
included his name, service number, date of birth, place of 
birth, date of death, dates of claimed service, discharge 
status, and military status/rank.  

The evidence added to the record subsequent to the most 
recent denial for entitlement to VA death benefits includes a 
statement by the appellant, a buddy statement, 
"CERTIFICATIONs" dated in December 1999 and October 1990, 
and another VA Form 21-534, application for DIC.  

After a review of the evidence submitted by the appellant 
since the last final denial in June 2000, the Board finds 
that it is cumulative and redundant of the evidence of record 
at the time of the last prior final denial and it does not 
raise a reasonable possibility of substantiating the claim.  
The new evidence received contained the exact same 
identifying information for the appellant's deceased husband.  
In this regard, the Board notes a Memorandum for the File, 
dated in August 2004, reiterated the information that was 
sent to the NPRC by a VA Form 3101 in an attempt to verify 
the appellant's husband's military service.  The Board 
acknowledges the appellant's statements that her husband had 
the requisite service to qualify her to receive VA death 
benefits.  However, the documents submitted by the appellant 
do not meet the first requirement of 38 C.F.R. § 3.203(a) as 
they were not issued by a United States service department.  
The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge from the U. S. Armed 
Forces.  As noted above, VA sought service department 
verification of whether the appellant's husband served in the 
U.S. Armed Forces in the Philippines (and whether he had 
guerrilla service).  Again, in March 1987, the ARPERCEN 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  This certification is binding on VA; VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  The appellant has provided no 
further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  The Board also notes that 
the appellant's statements are cumulative of contentions 
considered in the two prior final denials.

As such, the Board finds that new and material evidence has 
not been received to reopen a claim of entitlement to VA 
death benefits as the evidence provided is merely cumulative 
and redundant of the evidence of record at the time of the 
last final prior denial.  The Board has considered the 
doctrine of giving the benefit of the doubt, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.




ORDER

New and material evidence not having been received, the claim 
of entitlement to VA death benefits is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


